Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1067
                 Lower Tribunal Nos. J19-2275B; J20-41;
                                     J21-100; J21-101
                           ________________

                             D.N., a juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Yery
Marrero, Judge.

      Carlos J. Martinez, Public Defender, and James A. Odell, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Kayla Heather McNab, Assistant
Attorney General, for appellee.


Before FERNANDEZ, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed. See D.L.T. v. State, 275 So. 3d 651, 652 (Fla. 4th DCA 2019)

(“[T]he absence of any objection at the time of disposition, followed by the

failure to file a motion to correct a disposition error pursuant to Florida Rule

of   Juvenile   Procedure      8.135(b), precludes consideration     even     of

fundamental disposition errors on direct appeal.” (citing C.C. v. State, 150

So. 3d 216, 217 (Fla. 4th DCA 2014); A.L.B. v. State, 23 So. 3d 190, 191

(Fla. 1st DCA 2009))); Daniels v. State, 118 So. 3d 996, 997 (Fla. 1st DCA

2013) (affirming sentence without prejudice on the basis that “[c]laims that

the written judgment and sentence do not conform to the oral

pronouncement must be preserved either with a contemporaneous

objection, if possible, or by filing a Florida Rule of Criminal Procedure

3.800(b)(2) motion before filing the initial brief”); see also Fla. R. Juv. P.

8.135(b).




                                       2